McFadden, Judge,
dissenting.
The trial court’s order dismissed Lam’s complaint on two alternative grounds — because he failed to appear at the hearing on the motion to dismiss to prosecute his complaint, and because his complaint failed to state a claim. I would affirm the dismissal for failure to prosecute, which is without prejudice. But I would reverse the dismissal for failure to state a claim, which implicated res judicata. Accordingly, I would affirm in part and reverse in part the trial court’s order, and I respectfully dissent to the majority opinion, which affirms that order on the ground that Lam failed to state a claim and does not reach the issue of Lam’s failure to prosecute.
1. Dismissal for failure to prosecute.
The trial court dismissed Lam’s complaint for his “failure to attend court and defend and/or prosecute [his] case.” Although Lam argues that the trial court lacked jurisdiction to dismiss his case on this ground because he previously had dismissed the case for failure to state a claim, the order states that these were alternative grounds for dismissal. And Uniform Superior Court Rule 14 authorized the trial court to dismiss for failure to prosecute. That rule provides that “[o]n its own motion or upon motion of the opposite party, the court may dismiss without prejudice any civil action, or where appropriate, any pleading filed on behalf of any party upon the failure to properly respond to the call of the action for trial or other proceeding.” USCR 14. See also OCGA § 9-11-41 (b) (dismissal for failure to prosecute does not operate as adjudication on merits). This court reviews an order to dismiss on this ground for abuse of discretion. McKnight v. Wyrick, 247 Ga. App. 584, 585-586 (544 SE2d 507) (2001).
The record shows that the trial court issued a rule nisi scheduling the hearing on Allstate’s motion to dismiss for failure to state a claim. Neither Lam nor his counsel appeared. The court contacted Lam’s *155counsel, who indicated that he was in Florida and had filed a conflict letter. That letter stated that counsel “was scheduled to attend several depositions in Birmingham, Michigan” on the same day of the hearing in the instant case, specifically identifying the case name and number of the case involving the depositions. The letter also requested “that the court continue this matter to the next available date.” Counsel, however, did not follow up with the trial court to determine whether his request for a continuance had been granted.
After reviewing the letter, the trial court correctly concluded that the letter did not comply with USCR 17.1. Rule 17.1 requires an attorney who is lead counsel in two or more actions scheduled for the same time to make an attempt to resolve the conflict and propose a resolution in compliance with the Rule’s order of priorities. See Amtrust North America v. Palmer Trucking & Leasing, 316 Ga. App. 585, 586 (1) (730 SE2d 65) (2012). Lam’s counsel did not indicate that he had attempted to resolve the conflict, nor did he propose a resolution of the conflict in the order specified in the Rule. And to the extent that his counsel intended the letter to serve as a motion for continuance, he made no attempt to obtain a ruling thereon. Rule 17.1 provides that an attorney “shall not be deemed to have a conflict” under these circumstances. USCR 17.1 (A).
In reviewing an order dismissing a case for want of prosecution, this court “will not substitute [its] judgment for the trial court’s judgment where there is no obvious abuse of discretion. In this case, [I] find no clear abuse of discretion so as to authorize reversal.” McKnight, 247 Ga. App. at 586 (citations omitted).
2. Dismissal for failure to state a claim.
Affirming the trial court’s dismissal of Lam’s complaint for want of prosecution, however, would not end this case. The trial court also dismissed the complaint on the alternative ground that Lam failed to state a claim. While the dismissal for want of prosecution is without prejudice, see USCR 14, the dismissal for failure to state a claim is an adjudication on the merits implicating the doctrine of res judicata. See Brown v. J. H. Harvey Co., 268 Ga. App. 322, 324 (3) (601 SE2d 808) (2004). Accordingly, the trial court’s order contained two separate rulings with different legal consequences for Lam. For the following reasons, I find that the trial court erred in dismissing the complaint on its merits.
As the majority notes, “[arbitration clauses . . . are impermissible in contracts between insurers and insureds.” McGowan v. Progressive Preferred Ins. Co., 281 Ga. 169, 172-173 (637 SE2d 27) (2006) (citations omitted). OCGA § 9-9-2 (c) (3) excepts such contracts from the Georgia Arbitration Code. That Code section “establishes the public policy of Georgia that insureds shall not be compelled by *156the terms of an insurance contract written by the insurer to give up their common law right to access to the courts to resolve disputes arising under the contract.” Continental Ins. Co. v. Equity Residential Properties Trust, 255 Ga. App. 445, 446 (565 SE2d 603) (2002) (citations omitted).
In McGowan v. Progressive Preferred Ins. Co., supra, 281 Ga. 169, our Supreme Court has explained that this prohibition against arbitration does not extend to a provision within an insurance contract establishing a process for settling disputes over the appraised value of an insured’s covered loss, because such a determination does not address broader issues of the insurer’s liability. McGowan, 281 Ga. at 171-172. This distinction makes sense in light of Georgia’s public policy. While the terms of an insurance contract determine whether a particular loss is covered, they generally do not establish the amount of the loss. As explained by the Supreme Court of Texas in a dispute over the extent of hail damage to the roof of a house, the “amount of loss” as contemplated in a similarly-worded appraisal provision cannot involve a construction of the insurance policy or a determination of whether the insurer should pay. State Farm Lloyds v. Johnson, 290 SW3d 886, 890 (III) (Tex. 2009).
The parties’ dispute in this case does not require either a construction of the insurance policy or a determination of whether the insurer should pay. The policy’s coverage provisions are clear, as is Allstate’s liability under them. Allstate has agreed to “cover sudden and accidental direct physical loss to property described in Coverage A — Dwelling Protection . . . except as limited or excluded in this policy.” The policy describes the covered property as “[y]our dwelling.” And, pertinent to this case, the policy excepts from coverage loss “consisting of or caused by . . . [w]ear and tear, aging, marring, scratching, deterioration, inherent vice, or latent defect.” There is no dispute that Lam’s dwelling incurred some loss that is covered by the policy and that Allstate is therefore liable to Lam to some degree. The dispute is the amount of that covered loss or damage — whether the covered loss or damage extends to the entire roof or only specific shingles. This dispute is subject to resolution under the policy’s appraisal provision, see State Farm Lloyds, 290 SW3d at 891 (IV) (A) (“To the extent the parties disagree which shingles needed replacing, that dispute would fall within the scope of [the] appraisal.”), and the trial court erred in dismissing, for failure to state a claim, Lam’s action seeking to enforce that provision.
I am authorized to state that Presiding Judge Barnes and Presiding Judge Ellington join in this dissent.
*157Decided March 26, 2014
Reconsideration denied April 14, 2014
Winter Capriola Zenner, Marvin P. Pastel II, Thomas E. Cardone, for appellant.
Webb, Zschunke, Neary &Dikeman, William E. Zschunke, Melissa C. Patton, for appellee.